                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 20-02-GF-BMM

                        Plaintiff,
                                              ORDER TO ISSUE WARRANT
           vs.

 JOSHUA DANIEL KAUPANG,

                        Defendant.


      Based upon the United States’ motion, and good cause appearing in support

thereof,

      IT IS HEREBY ORDERED that the summons directing Joshua Daniel

Kaupang to appear for arraignment on February 4, 2020, at 2:00 p.m. is

QUASHED and the arraignment is VACATED. IT IS FURTHER ORDERED that

the Clerk of Court issue an arrest warrant for Joshua Daniel Kaupang.

      Dated this 31st day of January, 2020.




                                        1
